Citation Nr: 1737867	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-39 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to February 1957.  He testified at a hearing before the Board in April 2017.  A transcript of the hearing has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2009, the Regional Office (RO) denied service connection for both bilateral hearing loss and tinnitus because the record did not reflect that the Veteran had current diagnoses of hearing loss or tinnitus that were related to service.

2.  The Veteran did not appeal that decision and no new and material evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the February 2009 decision became final.

3.  The evidence associated with the claims file since the February 2009 rating decision supports reopening the claims for bilateral hearing loss and tinnitus.

4.  The Veteran experienced acoustic trauma in service; the currently-diagnosed bilateral hearing loss and tinnitus are etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2009 RO decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The February 2009 RO decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

3.  New and material evidence has been submitted to reopen the previously-denied claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  New and material evidence has been submitted to reopen the previously-denied claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).

5.  Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2016).

6.  Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Based on New and Material Evidence to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Historically, the RO denied service connection for both bilateral hearing loss and tinnitus in February 2009 because the record did not reflect that the Veteran had a current diagnosis of bilateral hearing loss or tinnitus that either occurred in, or was caused by, service.  He did not appeal that decision and no new and material evidence pertinent to that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Thus, the February 2009 decision became final.

Since the prior denial of the claim in February 2009, recent evidentiary submissions have included additional VA and private medical treatment records, as well as the Veteran's own written and oral contentions.  In October 2014, a private audiologist diagnosed the Veteran with both bilateral hearing loss and tinnitus and opined that it was more likely than not that both were due to in-service noise exposure.  In light of this positive nexus opinion, the Board finds that new and material evidence to reopen service connection for both bilateral hearing loss and tinnitus has been received.  

This evidence is new, in that it was not of record at the time of the prior final denial.  It is also not cumulative and redundant of evidence already of record, and is material, as the private treatment report and opinion relates to the reason for the prior denials.  Therefore, the claims are reopened.

Service Connection for Bilateral Hearing Loss and Tinnitus

Having reopened the claims, the Board will now address the claims on the merits.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where, as here, there is evidence of acoustic trauma, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As the instant decision grants service connection for both bilateral hearing loss and tinnitus on a direct basis, no further discussion of entitlement to service connection on a presumptive basis is necessary.

The Veteran asserts that both bilateral hearing loss and tinnitus are the result of acoustic trauma during service.  The report from an October 2014 private audiological evaluation reflects that the Veteran was diagnosed with both bilateral hearing loss and tinnitus.  Further, a July 2015 private audiogram conveys that the bilateral hearing loss met the VA regulatory criteria at 38 C.F.R. § 3.385.  Specifically, the audiogram showed pure tone thresholds of 40 dB or greater at 1000 Hz in both the right and left ears.  Based on this evidence, bilateral hearing loss and tinnitus have been diagnosed and the first element of service connection has been met.  

Next, the evidence shows that the Veteran was exposed to loud noise (acoustic trauma) during service.  The service treatment records are unavailable; however, at the April 2017 Travel Board hearing, and elsewhere throughout the record, he credibly testified that during basic training an explosive weapon went off when he was not wearing appropriate hearing protection.  The explosion caused him to temporarily lose all hearing in both ears.  While the hearing partially returned, ever since the in-service acoustic trauma he has experienced hearing loss and tinnitus.  This credible testimony establishes the second element of service connection - an in-service injury.

Next, the medical evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to the in-service acoustic trauma.  Specifically, in the "remarks" section of the July 2015 private audiogram, the private audiologist wrote that the Veteran's hearing loss was likely related to service.  While no rational was provided, in an October 2014 private evaluation and opinion, the same audiologist again opined that it was more likely than not that the hearing loss and tinnitus were due to acoustic trauma in service.  The private audiologist explained that the hearing loss and tinnitus were of a degree and pattern associated with intense noise exposure, such as an explosion caused by military grade equipment. 

In sum, the Veteran is currently diagnosed with both hearing loss for VA compensation purposes and tinnitus, experienced acoustic trauma in service, and, resolving reasonable doubt in his favor (a relative balance of positive and negative evidence), his current diagnoses are related to service.  Therefore, service connection is warranted.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this decision, the Board grants service connection for both bilateral hearing loss and tinnitus.  As such action represents a complete allowance of the Veteran's claim as to the issues on appeal, no further discussion of VA's duties to notify and to assist is necessary.


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for tinnitus is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


